Title: From George Washington to Henry Knox, 14 April 1794
From: Washington, George
To: Knox, Henry


          
            Sir,
            [Philadelphia, 14 April 1794]
          
          Consider, and report such an answer to the letter herewith enclosed (from the Governor
            of the State of Pennsylvania of this date) as the contents in your judgment may
              require.
          Given at Phila. this 14th day of April 1794.
          
            G. W——n
          
        